Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered August 24, 1990, convicting him of assault in the second degree, criminal possession of a controlled substance in the seventh degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Queens County (Appelman, J.), for resettlement of the transcript, and the appeal is held in abeyance in the interim.
The defendant claims that neither he nor his counsel were present during supplemental jury instructions. It is unclear from the record whether his claim has merit. Therefore, we remit the matter to the Supreme Court, Queens County, for resettlement of the transcript. Sullivan, J. P., Balletta, Eiber and Santucci, JJ., concur.